                   Case 1:17-cv-04327-LLS-RWL Document 181 Filed 08/19/20 Page 1 of 2
                                                     GUAGLARDI & MELITI, L.L.P.
                                                                 Attorneys At Law
                                                           A Limited Liability Partnership



                                             7.
                BARR Y S. GUAGLARDI .6.                   365 WEST PASSAIC STREET, SUITE 130                JASON S. NUNNERMACKER           •

                                                               ROCHELLE PA RK, NJ 07662                     FRANCES OLIVERI .6.
    fl USD·~~~~~~-f..MWTf •                          _I        TELEPHONE: 20 1-947-4 100                    KRISTEN E. DANIELE •
                                                                                                            EV AN A. OSTRER •

      !
                                                                FACS IMILE: 201 -947-1 010
                                                                                                            MYLES M. MISS IRIAN •
       nnn. ~.; ! -.,-r                                         FACSIMILE: 20 1-843-5302
                                                                                                             •    NJ BAR
    it r, :. CT HU \i CALLY FlLED                                  11 I MA IN STREET                        .6.   NJ&NYBAR
    '                                                                 P.O. BOX 509
    ii 1.l~>C #: ·.,                                              CHESTER, NY I 09 I 8

    I! DATE f-- ll-,E-D:- </,-,,-,i........b..,_,-             TELEPHONE: 845-576-0600
                                                                FACS IMILE: 845-576-060 I

o -·--------                                    .... J
                                                              DI RECT DI AL: 20 1-374-9 146
                                                             MMJSSIRIAN@ADGMLA W.COM
                                                                                                           August 14, 2020

w         ~~~O::~~!\lt~!~~                                                                                 \x7AJJ.1
en                                           U.S .D.J.     WEBSITE:WWW.ADGMLAW.COM

0::
0
          U.S. District Court of New York
          United States Courthouse
                                                                                              RAA(\ Y
                                                                                               µr
                                                                                                                  r    I, ,. --.,.
                                                                                                                             -l     J OIL,
                                                                                                                      -¾"v c;,l\,-\?.., l
Cl        500 Pearl Street,                                                                                       1
z         New York, NY 10007                                                                    n   tA~
                                                                                                           \,Jvv           q.;v ·           ,ftvr',,11~
w         Re:        Michael Dardashtian, et al. v. David Gitman, et al.
                                                                                                I   v~ )                    l       I,.'   5
0                    17-cv-4327                                                                      'y.JJ' -           ~~                   l')., o
~
                                                                                                                                 ~'\ \ '\
w         Dear Judge Stanton:

~               Kindly be advised that the undersigned firm represents the Plaintiffs, Michael
          Dardashtian ("Plaintiff Dardashtian"), individually and on behalf of Cooper Square, LLC a/k/a
          Cooper Square Ventures, LLC ("CSV"), NDAP, LLC ("NDAP") and Channel Reply ("Plaintiff
          Companies") in connection with the above-referenced matter.

                  Enclosed herein please find two (2) courtesy copies of Plaintiffs' Notice of Motion for
          Partial Summary Judgment on Counts 2, 5, 7, 10, 12, 18, 19, and 20 of Plaintiffs' First Amended
          Verified Complaint and dismissing Defendants' Amended Counterclaims pursuant to Rule 56 of
          the Federal Rules, with the following documents in support:

                               (a) Plaintiffs' Rule 56.1 Statement of Undisputed Facts;
                               (b) Memorandum of Law;
                               (c) Affidavit of Michael Dardashtian, dated August 13, 2020, with accompanying
                                   tabbed exhibits 1-148;
                               (d) Affidavit of Konstantyn Bagaiev, dated July 29, 2020, with accompanying
                                   tabbed exhibits A and B;
                               (e) Declaration of Joel Liebman, C.P.A., dated August 13 , 2020, with
                                   accompanying tabbed exhibit A;
                               (f) Affidavit of Carleen J. Gaskin, CPA/CFF, with accompanying exhibit A;
                               (g) Declaration of Barry Guaglardi, dated August 13, 2020, with accompanying
                                   tabbed exhibits A- Q;
                               (h) [proposed] Order; and
                               (i) Affirmation of Service. dated August 14, 2020.

                                                                            1
     Case 1:17-cv-04327-LLS-RWL Document 181 Filed 08/19/20 Page 2 of 2




      Thank you for Your Honor' s consideration of the foregoing.

                                    es ectfully Submitted,
                             GUAl       RDI & MELITI, LLP


                                              aglardi, Esq.


BSG:eo
Enclosures
Cc:    All counsel of Record via ECF




                                               2
